Maloney+Novotny, LLC 1111 Superior Avenue, Suite 700 Cleveland, Ohio 44114-2540 p 216.363.0100f 216.363.0500w maloneynovotny.com August 5, 2009 Serefex Corporation Mr. Brian Dunn 30700 Solon Industrial Parkway Solon, Oh 44139 VIA REGISTERED MAIL This is to confirm that the client-auditor relationship between Serefex Corporation (Commission File number 000-24362) and Maloney+Novotny, LLC independent registered public accounting firm, has ceased. Sinserely, MALONEY + NOVOTNY, LLC /s/ Peter S. Szendrey Peter S. Szendrey Shareholder PSS/rrf Cc:PCAOB Letter File (via fax 202-772-9251 and regular mail) US Office of the Chief Accountant Securities and Exchange Commission treet NE
